DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on June 2, 2022, has been received and made of record. In response to the Non-Final Office Action dated March 2, 2022, the title and claims 114, 116, 121, 123, 127 and 128 have been amended, and claims 115, 125, 126 and 130 have been cancelled.  Claim 133 was previously withdrawn.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 101 rejection of claims 128-130, Applicant has addressed the previously identified non-statutory subject matter by amending the claims to no longer recite and overlap more than one statutory class.  Therefore, the outstanding 35 U.S.C. 101 rejection of claims 128-130 is withdrawn.
Regarding the 35 U.S.C. 112 rejection of claims 128-130, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 128-130 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 114-124 and 132, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 125 and 126, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 127, 128, 130 and 131, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 114, 116-124 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0109705 to Wang et al. (hereinafter “Wang”).
Regarding claim 114, Wang teaches a molded photosensitive assembly (e.g., fig. 54; Wang notes the differences between the first embodiment and the fourth embodiment, e.g., figs. 38-57 is the groove for mounting the optical filter, [0252]; see first embodiment for additional descriptions of elements), characterized by comprising an imaging assembly (e.g., figs. 38, 50 and 54), wherein the imaging assembly includes a circuit board (e.g., fig. 54, element 111’; [0275]) and at least one photosensitive element (e.g., fig. 54, element 13’; [0275]), and each photosensitive element is conductively connected to the circuit board (e.g., fig. 54, via at least element 15’; [0275]), a molded base (e.g., figs. 38, 50 and 54, element 12’; [0274]), wherein the molded base has at least one stepped peripheral groove (e.g., fig. 54, see step created by at least indicator 1242’; [0252]) to define a light window (e.g., figs. 50-54, indicator 122’) through each stepped peripheral groove (e.g., figs. 50-54, with particular note to fig. 54), the molded base embeds a part of the imaging assembly (e.g., fig. 54; [0275]), and a photosensitive region of each photosensitive element (e.g., fig. 54; also [0216]) respectively corresponds to each light window of the molded base (e.g., figs. 50 and 54), and a filter assembly (e.g., fig. 50-54, element 50’; [0252]), wherein the filter assembly includes at least one filter element (e.g., figs. 50-54, element 50’; [0252]), and each filter element is correspondingly arranged in each stepped peripheral groove of the molded base (e.g., figs. 11 and 54; [0252]), so that each filter element respectively corresponds to each light window of the molded base (e.g., figs. 11, 50 and 54), wherein the molded base includes at least one first base portion (e.g., fig. 54, at least an area of higher portion of crisscrossed-hatched element) and at least one second base portion (e.g., fig. 54, at least an area of tier portion of crisscrossed-hatched element), and each second base portion integrally extends inward from an inner circumferential surface of each first base portion along the circuit board (e.g., figs. 54 and 50), a first top surface of each first base portion is higher than a second top surface of the second base portion (e.g., fig. 54, surface of higher portion of crisscrossed-hatched element), so that each first base portion and each second base portion form each stepped peripheral groove of the molded base(e.g., fig. 54), and an inclination angle of a first inner circumferential surface of each first base portion relative to a photosensitive surface of the photosensitive element is less than 30° (e.g., fig. 54; [0259], 0277), and an inclination angle of a second inner circumferential surface of each second base portion relative to the photosensitive surface of the photosensitive element is less than 30° (e.g., fig. 54; [0259], [0277]).
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.  The Examiner also notes the use to the term “top surface” without providing any directional anchor or basis from which a directional hierarchy can be established (also see last paragraph of page 28 of the specification).
Regarding claim 116, Wang teaches all of the limitations of claim 116 (see the 35 U.S.C. 102 rejection of claim 114, supra) including teaching wherein the circuit board includes a chip mounting region (e.g., figs. 50 and 54, region associated with at least the photosensitive element) and an edge region located around the chip mounting region (e.g., figs. 50-54, at least a region associated with the edge that does not constitute the chip mounting region), and the photosensitive element includes a photosensitive region (e.g., fig. 54, non-covered region of 13’) and a non-photosensitive region located around the photosensitive region (e.g., fig. 54, covered region of 13’), and the first base portion of the molded base embeds at least a part of the edge region of the circuit board (e.g., fig. 54), and the second base portion of the molded base embeds at least a part of the non-photosensitive region of the photosensitive element (e.g., fig. 54).  
The Examiner note the use of the term “region”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 117, Wang teaches all of the limitations of claim 117 (see the 35 U.S.C. 102 rejection of claim 116, supra) including teaching wherein the first base portion embeds a circuit board outer portion of the edge region of the circuit board (e.g., fig. 54), and the second base portion embeds a circuit board connecting portion and a circuit board inner portion of the edge region of the circuit board(e.g., fig. 54), as well as a chip outer portion and a chip connecting portion of the non-photosensitive region of the photosensitive element (fig. 54), or wherein the first base portion of the molded base embeds a circuit board outer portion (e.g., fig. 54) and a circuit board connecting portion of the edge region of the circuit board (e.g., fig. 54), and the second base portion embeds a circuit board inner portion of the edge region of the circuit board (e.g., fig. 54), as well as a chip outer portion and a chip connecting portion of the non-photosensitive region of the photosensitive element (e.g., fig. 54), or wherein the first base portion of the molded base embeds a circuit board outer portion, a circuit board connecting portion and a circuit board inner portion of the edge region of the circuit board (e.g., fig. 54), and the second base portion embeds a chip outer portion, a chip connecting portion and a part of a chip inner portion of the non-photosensitive region of the photosensitive element (e.g., fig. 54), or wherein the first base portion of the molded base embeds a circuit board outer portion, a circuit board connecting portion and a circuit board inner portion of the edge region of the circuit board (e.g., fig. 54), as well as a chip outer portion of the non-photosensitive region of the photosensitive element(e.g., fig. 54), and the second base portion embeds a chip connecting portion and a part of a chip inner portion of the non-photosensitive region of the photosensitive element(e.g., fig. 54).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 118, Wang teaches all of the limitations of claim 118 (see the 35 U.S.C. 102 rejection of claim 117, supra) including teaching wherein the imaging assembly further includes at least one group of leads to conductively connect the photosensitive element and the circuit board through each lead (e.g., fig. 54, elements 15’), wherein a height of the second base portion is greater than an arc height of each lead (e.g., fig. 54), and the second base portion embeds each lead of the imaging assembly (e.g., fig. 54).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 119, Wang teaches all of the limitations of claim 119 (see the 35 U.S.C. 102 rejection of claim 118, supra) including teaching wherein the imaging assembly further includes at least one group of electronic components (e.g., figs. 50 and 54, elements 112’), and each electronic component is mounted to the circuit board outer portion of the edge region of the circuit board (e.g., fig. 54), wherein a height of the first base portion of the molded base is greater than a 5height of each electronic component (e.g., fig. 54), and the first base portion embeds each electronic component of the imaging assembly (e.g., fig. 54).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 120, Wang teaches all of the limitations of claim 120 (see the 35 U.S.C. 102 rejection of claim 119, supra) including teaching wherein the second top surface of the second base portion is lower than a top surface of the highest electronic component (e.g., fig. 54, wherein the “second top surface of the second base portion” can be interpreted to be the side nearest the photosensitive unit 13’, wherein that surface is illustrated as being lower than the top surface of the electronic element 112’).  
Regarding claim 121, Wang teaches all of the limitations of claim 121 (see the 35 U.S.C. 102 rejection of claim 114, supra) including teaching wherein the circuit board includes a chip mounting region (e.g., fig. 54, region associated with at least photosensitive unit 13’) and an edge region located around the chip mounting region (e.g., fig. 54, at least a region not associated with at least photosensitive element), wherein the first base portion and the second base portion of the molded base both embed a circuit board outer portion of the edge region of the circuit board (e.g., fig. 54, portion of circuit board embedded in the molded base).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 122, Wang teaches all of the limitations of claim 122 (see the 35 U.S.C. 102 rejection of claim 121, supra) including teaching wherein the imaging assembly further includes at least one group of electronic components (e.g., figs. 50 and 54, elements 112’), and each electronic component is mounted to the circuit board outer portion of the edge region of the circuit board (e.g., figs. 50 and 54), wherein a height of the first base portion of the molded base is greater than a height of each electronic component (e.g., fig. 54), and the first base portion embeds each electronic component of the imaging assembly (e.g., fig. 54).  
The Examiner note the use of the term “portion”, which is a broad, imprecise, and potentially amorphous descriptor open to broad interpretation.
Regarding claim 123, Wang teaches all of the limitations of claim 123 (see the 35 U.S.C. 102 rejection of claim 114, supra) including teaching wherein a first top surface of the first base portion and a second top surface of the second base portion are parallel to each other (e.g., fig. 54).  
Regarding claim 124, Wang teaches all of the limitations of claim 124 (see the 35 U.S.C. 102 rejection of claim 123, supra) including teaching wherein the first top surface of each first base portion of the molded base and a photosensitive surface of the photosensitive element are parallel to each other (e.g., fig. 54).  
Regarding claim 132, Wang teaches an electronic device (e.g., fig. 43; [0391]), characterized by comprising an electronic device body (e.g., figs. 3A, 53 and 54, device body), and 7at least one camera module (e.g., fig. 3A, 50 and 54, module 100), wherein each camera module is arranged in the electronic device body for capturing images (e.g., fig. 53), and includes the molded photosensitive assembly according to claim 114 (see the 35 U.S.C. 102 rejection to claim 114, supra) and at least one optical lens (e.g., fig. 51 and 54, optical lens 30’), wherein each optical lens is arranged on a photosensitive path of each photosensitive element of the imaging assembly of the molded photosensitive assembly, so that each light window provides a light path for each optical lens and each photosensitive element (e.g., fig. 50, 51 and 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 127, 128 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Patent Publication No. 2017/0374252 to Chen et al. (hereinafter “Chen”).
Regarding claim 127, Wang teaches all of the limitations of claim 127 (see the 35 U.S.C. 102 rejection of claim 114, supra) except for being found by the Examiner to expressly disclose wherein the filter assembly further includes at least one glue layer, and each glue layer is arranged between each filter element and each second base portion, so that each filter element is fixedly arranged on each second base portion of the molded base through each glue layer.  It is noted that Wang does teach the light filter “mounted” to the molding ([0252], [0273]).  
Nevertheless, Chen teaches a similar assembly wherein a filter assembly further includes at least one glue layer (e.g., figs. 16 and 17; [0064]), and the glue layer is arranged between the filter element (e.g., figs. 16 and 17, element 1610; [0064]) and a second base portion (e.g., figs. 16 and 17, element 1510; [0064]), so that a filter element is fixedly arranged on a second base portion of the base through a glue layer (e.g., figs. 16 and 17; [0064]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to employed the glue layer as taught by Chen with the assembly as taught by Wang, resulting in the recited assembly, in order to provide express means to couple the filter to the molded base and securely hold it in place.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 128, Wang and Chen teach all of the limitations of claim 128 (see the 35 U.S.C. 103 rejection of claim 127, supra) including teaching wherein each glue layer is located between a lower surface of each filter element and a second top surface of each second base portion (‘252 - e.g., figs. 16 and 17; [0064]; final assembly result is illustrated; also see ‘529 – figs. 3 and 6A).  
Regarding claim 131, Wang and Chen teach all of the limitations of claim 131 (see the 35 U.S.C. 103 rejection of claim 127, supra) including teaching the molded photosensitive assembly further including a mounting gap, wherein the mounting gap is located between the filter element and the first inner circumferential surface of the first base portion (‘529 – fig. 3, see gap associated with indicator 2741 and element 40).

Claim 129 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Chen in view of U.S. Patent Publication No. 2021/0271048 to Maesaka et al. (hereinafter “Maesaka”).
Regarding claim 129, Wang and Chen teach all of the limitations of claim 129 (see the 35 U.S.C. 102 rejection of claim 128, supra) except for being found by the Examiner to expressly disclose wherein each second base portion is further provided with at least one glue recess, wherein each glue recess is sunken downward from the second top surface of each second base portion to form a recess for holding the glue.  
Nevertheless, Maesaka teaches the concept of securing an optical element with an adhesive recess, wherein the glue recess is sunken downward from the surface associated with the optical element to form a recess for holding the adhesive (e.g. fig. 2; adhesive 4, recess 3c; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Maesaka with the assembly as taught by Wang and Chen, resulting in the recited assembly, in order to secure the filter in a manner that limits any added height that could have resulted from the glue not being associated with a recess.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2018/0167538 to Wang et al. teaches a similar molded assembly with similar inclination angles (e.g., see fig. 15, [0143]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697